Citation Nr: 1226536	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-47 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for service-connected degenerative changes of the lumbar spine from 20 to 10 percent as of June 1, 2009, was appropriate.

2.  Entitlement to a rating higher than 20 percent for these service-connected degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active military service from May 1976 to May 1980 and from October 1980 to February 1984. 

In August 2007 and again in November 2008, the Veteran filed a claim for higher ratings for his low back disability (degenerative changes of his lumbar spine) and the associated radiculopathy of his right lower extremity.  At the time, he had a 20 percent rating for the degenerative changes of his lumbar spine and an additional 10 percent rating for the associated radiculopathy of his right lower extremity, which combine to 30 percent.  See 38 C.F.R. § 4.25 (2011).  But rather than increasing these ratings, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, instead issued a decision in January 2009 proposing to reduce the rating for the degenerative changes of his lumbar spine from 20 to 10 percent, while continuing the 10 percent rating for the associated radiculopathy of his right lower extremity.  The RO later effectuated this rating reduction in March 2009, prospectively effective as of June 1, 2009.  He appealed to the Board of Veterans' Appeals (Board/BVA).

In his April 2009 Notice of Disagreement (NOD) and November 2009 Substantive Appeal (on VA Form 9), he indicated he was contesting the reduction in the rating for the degenerative changes of his lumbar spine from 20 to 10 percent as of June 1, 2009, disputing any notion his back condition had improved so as to warrant such a reduction.  He therefore urged VA to consider restoring his rating to "no less than 20%."  Therefore, since this appeal arose in the context of him initially trying to show his entitlement to a rating higher than 20 percent for his low back disability, and then, once the rating for this disability instead was reduced to 10 percent, to establish reinstatement of the prior 20 percent rating, the appeal not only concerns the reduction, but also his entitlement to an increased rating for this disability.  But as will be explained, VA has the burden of proof of showing the reduction in rating for this disability was warranted, whereas he has the burden of proof of establishing his entitlement to a higher rating.

In this decision the Board is reinstating the prior 20 percent rating for this low back disability, so concluding the reduction was unwarranted.  But rather than also determining whether he is entitled to a higher (increased) rating for this disability, the Board instead is remanding this other claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Also in his November 2009 Substantive Appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Member (Veterans Law Judge) of the Board, i.e., a Travel Board hearing.  However, in an October 2011 statement, he withdrew this hearing request.  See 38 C.F.R. § 20.704(e) (2011). 


FINDINGS OF FACT

1.  At the time of its reduction to 10 percent on June 1, 2009, the 20 percent rating for the service-connected degenerative changes of the Veteran's lumbar spine had been in effect since August 20, 2004, so for slightly less than five years.

2.  In January 2009, the RO had notified him of this proposed reduction in the rating for this low back disability, which included apprising him that he had 60 days to submit evidence contesting this intended action and to have hearing on the matter.

3.  The evidence used to reduce the rating for this disability from 20 to 10 percent included the results of two VA compensation examinations, but neither of which showed permanent (sustained and material) improvement in this disability that would be maintained under the ordinary conditions of life and work.



CONCLUSION OF LAW

The RO satisfied the procedural due process requirements governing the proposed reduction in the rating for this disability, and in eventually implementing this reduction, but the reduction was unwarranted; therefore the prior rating for this disability must be reinstated retroactively effective as of June 1, 2009, the date it was reduced.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 


Here, after the Veteran had filed claims in August 2007 and November 2008 for higher ratings for his low back disability and the associated radiculopathy affecting his right lower extremity, the RO sent him a letter in December 2008, in response, notifying him of the type of information and evidence needed to substantiate his claim for higher ratings for these disabilities and apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  As it turned out, however, the RO's subsequent January 2009 decision proposed to do the opposite, reduce rather increase the rating for his low back disability.  The RO appropriately notified him of this intended action in a letter that same month.  The RO also indicated he had 60 days to submit additional evidence showing this intended action was unwarranted, so opportunity to contest the reduction and be heard on the matter, including at a hearing.  The RO therefore complied with the procedural due process provisions of 38 C.F.R. § 3.105(e).  Moreover, when he did not provide any evidence against the reduction, the RO waited the required 60 days before implementing it, as the RO later issued another decision in March 2009 indicating the reduction would take effect prospectively as of June 1, 2009.  Thus, the duty to notify was satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded a VA compensation examination in December 2008, and the findings from that examination contain the information needed to assess the severity of the degenerative changes of his lumbar spine, which is the determinative issue in terms of deciding whether it was appropriate to reduce the rating for this disability primarily based on the results of that examination.  Accordingly, no further development is needed to meet the requirements of the VCAA.

Also keep in mind the Board is reinstating the prior 20 percent rating retroactively effective from June 1, 2009, the date of its reduction to 10 percent.  So the Veteran will receive this back pay, that is, the compensation he was not paid at the higher 20 percent level since June 1, 2009.  Hence, he is being put back in the position he was at the time he filed his claim for a higher rating for this disability, thus, status quo, and the Board is temporarily deferring a decision on whether he is entitled to a higher rating for this disability, meaning higher than 20 percent, pending the completion of the further development of this claim on remand.  There resultantly is no possibility of prejudicing him in restating the rating for his disability to its prior level and temporarily deferring a decision on whether he is entitled to a higher (increased) rating for this same disability, especially since discussion of all remaining duty to notify and assist obligations is being deferred until completion of this additional development.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (As the pleading party attacking the agency's decision, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.).  He has not made any such pleading or allegation, nor has his representative.

The Propriety of the Reduction from 20 to 10 Percent the Rating for the 
Service-Connected Degenerative Changes of the Lumbar Spine

The Veteran developed degenerative changes of the lumbar segment of his spine as a result of his active military service.  Therefore, in a February 2005 decision, the RO granted service connection for this consequent low back disability and assigned an initial 20 percent rating retroactively effective from August 20, 2004, the date the RO had received his petition to reopen this previously denied claim.

In August 2006, he filed a claim for a higher rating for this low back disability, indicating he had then recently undergone surgery on his back that same month.  But in a September 2006 decision, in response, the RO confirmed and continued the 20 percent rating for the degenerative changes of his lumbar spine.  The RO also denied his claims for service connection for degenerative changes of the cervical segment of his spine, specifically at C5-6 (which he had claimed as an upper back condition), and for a thoracic spine condition as well (so also for the adjacent middle segment).  However, the RO granted service connection and a separate 10 percent rating for radiculopathy of his right lower extremity associated with the degenerative changes of his lumbar spine, retroactively effective from July 2, 2006.


This appeal, as mentioned, stems from a more recent November 2008 claim when he again requested a rating higher than 20 percent for his low back disability, which, not only was not increased, but was instead decreased to 10 percent as of June 1, 2009.

The 20 percent rating for this underlying low back disability was assigned by applying the criteria set forth in VA's Rating Schedule.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Under the current regulations, all disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Under this Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine (meaning thoracic and lumbar segment) greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).  38 C.F.R. § 4.71a, DCs 5235-5242, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, backward extension is from 0 to 30 degrees, left and right lateral flexion (side bending) is from 0 to 30 degrees, and left and right rotation (twisting) is from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5242, Note (2).  See also Plate V.

Also according to Note (2), the combined range of motion refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

DC 5003 comes into play on referral from DC 5010, which indicates that arthritis due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray findings, is to be rated as degenerative arthritis.  And degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated under DC 5003 on the basis of limitation of motion under the specific joint or joints involved.  And since, here, involving the low back, this is DC 5242 of the General Rating Formula for Diseases and Injuries of the Spine.  According to DC 5003, when, however, the limitation of motion of the specific joint or joints involved is noncompensable, meaning 0-percent disabling, under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is warranted; whereas, with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating under DC 5003.  Note (1) in this DC indicates that these 20 and 10 percent ratings, however, will not be combined with ratings based on limitation of motion.

For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Further, when an evaluation of a disability is based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

So when a Veteran has arthritis of a joint or group of joints, he is entitled to at least the minimum compensable rating (i.e., at least a 10 percent rating), even if he does not have any actual limitation of motion that would otherwise warrant assigning this rating.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


But a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of DC 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).

If it is shown there is disc disease, then a lumbar spine disability also may be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DCs 5235-5243.  Under this Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician  See Note (1) to DC 5243.

In the February 2005 decision granting service connection and the initial 20 percent rating for the degenerative changes of the Veteran's lumbar spine, the RO applied the relevant criteria to the results of a January 2005 VA compensation examination.  In particular, during that examination, the Veteran had complained of constant pain, rated as 5-8 on a 10-point pain scale, with stiffness, exacerbated by standing too long or turning over in bed and relieved by rest and medications.  He reported that he had noticed some weakness as evidenced by his back giving out.  He reported that he used a cane when walking long distances, without unsteadiness or falls, and without the requirement of assistance in the activities of daily living.  He denied missing any work due to his back pain.  Physical examination had revealed no spinal malformation, deformities, or spasm.  He was able to walk, heel-to-toe, and squat, without weakness.  Prior X-ray examination had revealed narrowing of the L5-S1 interspace and Schmorl nodules at L3-L4, L4-L5.  The diagnosis was mild degenerative changes of the lumbar spine, with chronic low back pain syndrome with mild degenerative joint disease, spinal stenosis, and degenerative spondylosis.  The examiner opined that repetitive motion of the lower back may indeed produce a decrease in the range of motion of 10 degrees in forward flexion on the basis of increased pain.  He further indicated that repetitive motion did not have any affect on fatigability, weakness, endurance, or incoordination.

That examination report did not include any specific range-of-motion measurements.  It therefore is unclear the exact basis of the RO's February 2005 assignment of the 20 percent rating, as the RO simply recited the relevant criteria and recorded the other examination findings.

In a subsequent September 2006 decision, however, the RO denied the Veteran's claim for a rating higher than 20 percent for his low back disability, indicating this initial 20 percent rating was assigned with resolution of doubt in his favor when considering his range of motion.  The RO observed that the examiner's comment about a 10-degree loss of forward flexion on repetitive motion due to pain amounted to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, as required for this 20 percent rating.  The RO acknowledged the Veteran had received epidural injections in January 2005 and August 2006, but determined he did not resultantly have to convalesce so as to warrant a temporary 100 percent rating under 38 C.F.R. § 4.30.

The RO then recorded the September 2006 VA compensation examination findings and determined that, although then recent evidence showed some improvement in the Veteran's condition, sustained improvement had not been definitively established.  Another examination therefore would be scheduled in approximately 12 months to reassess the severity of his low back disability.  It appears that, while the RO did not specifically state as much, it considered his 90 degrees of flexion, 30 degrees of extension, 20 degrees of right lateral flexion, 30 degrees of left lateral flexion, 20 degrees of right lateral rotation, and 30 degrees of left lateral rotation, to be improvement in the range of motion of his lumbar spine.

This appeal ensued after he more recently filed a claim in November 2008 requesting a higher rating for his low back disability.  Following a VA compensation examination in December 2008, and based on its results, as well as those of his prior September 2006 VA compensation examination, the RO issued a decision in January 2009 instead proposing to reduce (rather than increase) the rating for the degenerative changes of his lumbar spine from 20 to 10 percent.  The RO notified him of this intended action in a January 2009 letter and indicated he had 60 days to submit additional evidence contesting the intended reduction.  38 C.F.R. § 3.105(e).  He therefore was provided the necessary opportunity to be heard on the matter, including at a hearing.

But after he did not respond with any additional evidence tending to show the reduction in rating was unwarranted, the RO then issued a decision in March 2009 implementing the reduction prospectively effective as of June 1, 2009, so 60 days from the end of the month in which the final rating action was taken.  He appealed that decision to the Board by requesting reinstatement (restoration) of his prior 20 percent rating, if not an even higher rating.  The Board must thus decide whether the reduction in his rating was appropriate or justified.  As to whether he is entitled to a higher rating for this disability, arising from his November 2008 claim, the Board finds that additional development is required and this is the subject of the REMAND.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420-21 (1993), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

Additional requirements are set forth in 38 C.F.R. § 3.344 (2011), but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 20 percent rating for the degenerative changes of the Veteran's lumbar spine was assigned as of August 20, 2004, and only continued until June 1, 2009, so for just less than the required 5 years.  Hence, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated.  38 C.F.R. § 3.344(c).

In the January 2009 proposal to reduce the rating for these degenerative changes of his lumbar spine from 20 to 10 percent, the RO applied the relevant criteria to the results of the September 2006 and December 2008 VA compensation examinations.  In particular, on VA compensation examination in September 2006, the Veteran complained of constant pain in his low back, with flare-ups, precipitated by periods of long standing, sitting, and walking.  There was stiffness with some limitation of motion, especially during flare-ups; however, the examiner could not give the exact limitation without resorting to speculation.  The Veteran presented without a brace and reported that he took pain medication when needed.  He indicated that he used a cane while walking outdoors and that he used a lumbar corset.  He denied any pain that interfered with the activities of daily living, or incapacitating episodes.

Physical examination in September 2006 revealed that he walked with a normal gait and toe-walked.  There was no deformity or spasm, but mild tenderness.  Range of motion was 90 degrees of flexion, with pain at 45 degrees; extension to 30 degrees, with pain at 20 degrees; right lateral rotation and lateral flexion to 20 degrees, with pain; left lateral flexion and lateral rotation to 30 degrees, with pain at 25 degrees.  Repetitive motion of the spine did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The diagnosis was herniated L5-S1 disc with stenosis of the spinal neuroforaminal, bilaterally, at L5-S1, as well as L4-L5.  

On VA compensation examination in December 2008, the Veteran reported that he had received injections into his back, including steroid injections into his sacroiliac joints, epidural injections, and radiofrequency nerve ablation, ending in July 2007.  He indicated the injections only gave him transient pain relief of a week or so, however, with recurrence of the same complaints.  He complained of constant low back pain, flaring up on standing more than five minutes or walking more than half of one mile, or prolonged stooping, and with lifting more than 10-20 pounds.  He estimated his average pain as a 6 on a 10-point pain scale, with periods during which the pain was rated as 9 or worse.  There was stiffness with some limitation of motion, especially during flare-ups; however, the examiner could not give the exact limitation without resorting to speculation.  The Veteran said he used prescription pain medication daily, and that he wore a lumbar corset.  He reported that he often used a cane for walking for better stability and balance.  The pain did not interfere with his activities of daily living and there were no incapacitating episodes.  He had been out of work since 2005, partly due to legal problems and partly due to his low back pain preventing him from standing for long hours as a cook.

Physical examination in December 2008 revealed that he was able to walk without a cane, had a normal gait, and had normal heel-and-toe raising.  There was no deformity, but there was mild tenderness and minor paravertebral muscle spasms.  Range of motion was 85 degrees of flexion, with pain at 70 degrees; extension to 20 degrees, with pain at 15 degrees; right lateral flexion to 15 degrees, with pain at 10 degrees; left lateral flexion to 25 degrees, with no pain; and left and right lateral rotation both to 20 degrees, with pain at 15 degrees.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  X-ray examination revealed moderate degenerative disc disease (DDD) at L5-S1 with mild to moderate spondylosis.  Magnetic resonance imaging (MRI) revealed marked narrowing and desiccation of L5-S1, with a small midline posterior disk herniation and bilateral spinal neural foramen stenosis compressing the L5 spinal nerve.  

Comparing the results of the September 2006 VA compensation examination with those of the more recent evaluation in December 2008 does not support the conclusion that there has been improvement in the Veteran's ability to function under the ordinary conditions of life and work, with regard to the degenerative changes of his lumbar spine.  Brown, 5 Vet. App. at 420-21.  The RO appears to have concluded that the range of motion of his thoracolumbar spine has improved, when, in actuality, to the contrary, it appears instead to have worsened.  Significantly, there are no actual range-of-motion measurements in the report of his initial January 2005 VA compensation examination, so this information is gleaned entirely from his more recent September 2006 and December 2008 examinations.  And while the RO gave him the benefit of the doubt and found that the examiner's comment as to a 10-degree loss of forward flexion on repetitive motion due to pain amounted to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, as is required for a 20 percent rating, the fact remains that no actual range of motion measurements were of record.  It therefore is unclear the basis of the RO's subsequent determination that the Veteran's range of motion had improved by the time of his September 2006 VA compensation examination, when there were no prior range of motion measurement with which to compare.

In any event, the evidence demonstrates that his range of motion worsened from the time of his September 2006 VA compensation examination to the time of his December 2008 VA examination.  While the examiners during each examination opined that repetitive motion did not cause additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination, it remains that his range of motion of his thoracolumbar spine worsened, so did not improve.  For illustration, he had 90 degrees of flexion, with pain beginning at 45 degrees, during his September 2006 VA compensation examination, and his flexion was limited to 85 degrees, with pain beginning at 70 degrees in December 2008.  

While the point at which pain began differed, it remains that he was only able to demonstrate 85 degrees of flexion in December 2008 versus 90 degrees in September 2006; hence, he had more limited flexion in December 2008 than in September 2006 - albeit before additionally considering the effect of his pain insofar as its further reduction of his range of motion.  Indeed, in every other direction of range of motion measurement, extension, right and left lateral flexion, and left lateral rotation, so only with the exception of right lateral rotation, he demonstrated more limited motion in December 2008 than he did previously in September 2006.

Further, there was no evidence of spasms until the VA compensation examination in December 2008, during which he evidenced minor paravertebral muscle spasms.  Also, he reported in September 2006 that he took pain medication, as needed (prn), whereas, in December 2008, he indicated he took prescription pain medication daily.  His April 2009 NOD and November 2009 Substantive Appeal (VAF 9) reiterate that he continues to visit the VA medical center (VAMC) pain clinic monthly, where additional treatment and injections are required, so his pain and resultant need for medication and therapy has increased, not decreased.

Thus, since the medical and other evidence fails to demonstrate actual improvement in this low back disability, the reduction in rating for this disability was unwarranted. 38 C.F.R. §§ 4.71a, DCs 5010, 5237.  Consequently, restoration of the prior 20 percent rating is in order as of June 1, 2009, the date this rating was reduced to the lesser 10-percent level.


ORDER

The claim for restoration of the 20 percent rating for the service-connected degenerative changes of the lumbar spine as of June 1, 2009, is granted, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

The Veteran not only was requesting reinstatement of his prior 20 percent rating for his low back disability, but also a rating higher than 20 percent for this disability, so an increased rating.

Given his mention in his April 2009 NOD and November 2009 Substantive Appeal (VA Form 9) of receiving ongoing treatment at the VAMC, including monthly in the pain clinic, VA treatment records probably exist and have not been obtained and associated with the claims file for consideration.  The most recent VA treatment records in the claims file only date up to December 2008.  His electronic ("Virtual VA") file does not show any additional VA treatment records, but there is no indication he has discontinued his VA treatment.  Because VA has constructive, if not actual, notice of the possible existence of these additional (more recent) records, and because they are potentially relevant to deciding this claim, they, too, must be obtained and considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
It also appears there are outstanding Social Security Administration (SSA) records.  In April 2009, the RO requested from the SSA the Veteran's records.  However, review of the claims file and Virtual VA indicates that no such records were obtained and associated with the claims file.  There is no negative reply from the SSA of record.  VA has an obligation to attempt to obtain these SSA records since they are potentially relevant to his VA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because these records are in the custody of a Federal department or agency, VA may only end its efforts once the requirements of 38 C.F.R. § 3.159(c)(2) are satisfied and must appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1).


The Board also sees that the most recent VA compensation examination for this low back disability was in December 2008, so some 31/2 years ago.  And it will be even longer once the additional development of this claim is completed on remand.  When, as here, available evidence becomes too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121   (1991).

Accordingly, the claim for a higher rating for this low back disability is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VAMC in Miami, Florida, dated from December 2008 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined, after sufficient attempts, that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

2.  As well, obtain all SSA records pertaining to him, including all treatment records that formed the basis of any decision rendered by this other Federal agency.  If no such records are available or do not exist or the search for these records yields negative results and it is determined, after sufficient attempts, that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

3.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule a VA compensation examination to reassess the severity of the Veteran's low back disability, specifically, the degenerative changes of his lumbar spine.  All necessary diagnostic testing and evaluation should be performed. 

The examiner must describe all impairment related to this disability, including providing the degrees of range of motion of the lumbar spine and discussing the extent to which motion is additionally limited by pain.  See 38 C.F.R. § 4.71a, DCs 5010-5237; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).

The examiner also must specifically comment on whether the Veteran has favorable or unfavorable ankylosis of his entire thoracolumbar spine or unfavorable ankylosis of his entire spine when also considering the adjacent cervical segment.  See 38 C.F.R. § 4.71a, DC 5242.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

As well, the examiner must specifically indicate whether there have been incapacitating episodes during the past 12 months and, if there have been, the frequency and duration of them.  An incapacitating episode is defined as a period of acute signs and symptoms due to disc disease (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, including Note (1).


The examiner must also comment on whether the associated radiculopathy affecting the Veteran's right lower extremity, which is also service connected, is tantamount to complete versus incomplete paralysis of the sciatic nerve.  Complete paralysis would involve the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  If instead incomplete, then indicate whether it is mild, moderate, moderately severe, or severe, with marked muscular atrophy.  See 38 C.F.R. § 4.124a, DC 8520.

Lastly, the examiner must also comment on the effect the degenerative changes of the Veteran's lumbar spine and the associated radiculopathy affecting his right lower extremity have on his employability, particularly insofar as whether they cause marked interference with his employment, meaning above and beyond the schedular ratings assigned for this low back disability and associated right lower extremity radiculopathy, or even greater render him incapable of obtaining and maintaining substantially gainful employment versus just marginal employment, in comparison, when considering his level of education, prior work experience and training, etc.

4.  Then adjudicate the Veteran's claim for a higher (increased) rating for his low back disability in light of the additional evidence.  If this claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


